No. 04-98-00775-CV

IN THE INTEREST OF Roland James SANCHEZ and Daniel Sanchez, Children

From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 85-CI-13852
Honorable Peter Michael Curry, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Karen Angelini, Justice


Delivered and Filed:	July 28, 1999


DISMISSED FOR WANT OF PROSECUTION

	On October 8, 1998, following an order by this court noting that the clerk's record had not
been filed, appellant, Roland H. Sanchez, notified this court that arrangements had been made to pay
the fee for preparing the clerk's record. When appellant had still not paid the fee by June 8, 1999,
this court ordered appellant to provide written proof that either the clerk's fee has been paid or that
appellant is entitled to appeal without paying the clerk's fee.  Our June 8, 1999, order further stated
that this appeal would be dismissed for want of prosecution if appellant did not respond within ten
days.  Appellant did not respond.  The appeal is therefore dismissed for want of prosecution.  See
Tex. R. App. P. 37.3(b).  Costs of appeal are taxed against appellant.								PER CURIAM

DO NOT PUBLISH